United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                  April 17, 2007

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 06-30976
                         Conference Calendar



UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

JOSE NELSON MALDONADO,
                                     Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
              for the Western District of Louisiana
                      USDC No. 3:06-CR-30002
                       --------------------

Before HIGGINBOTHAM, BENAVIDES, and PRADO, Circuit Judges.

PER CURIAM:*

     Jose Nelson Maldonado pleaded guilty to unlawful reentry

into the United States following deportation and was sentenced to

46 months of imprisonment.   He contends that the district court

erred in refusing to depart downward on grounds of cultural

assimilation.   The record reflects that the downward departure

was denied because the district court believed it was unwarranted

based on the facts of this case.   We lack jurisdiction to review

this ruling.    See United States v. Hernandez, 457 F.3d 416, 424

(5th Cir. 2006).

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                    No. 06-30976
                         -2-

APPEAL DISMISSED.